Citation Nr: 0331886	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-01 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic low back disability.

2.  Entitlement to special monthly compensation at the 
housebound rate for the period from November 18, 1999 to 
April 25, 2001, and from February 1, 2002, onward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1942.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's 
application to reopen his claim of entitlement to service 
connection for a chronic low back disability for failure to 
submit new and material evidence and his claim of entitlement 
to special monthly compensation at the housebound rate.

In the course of this appeal, the veteran was awarded a 
partial grant of his claim for special monthly compensation 
at the housebound rate for the period from April 26, 2001 to 
February 1, 2002.  As the veteran filed his claim for this 
benefit on November 18, 1999, along with his application to 
reopen his low back disability claim, the issue is now 
entitlement to special monthly compensation for the period 
from November 18, 1999 to April 26, 2001 and from February 1, 
2002, onward.  This issue will be addressed in the remand 
portion of this decision.

At the time of this decision, the veteran is 89 years old and 
is currently service-connected for traumatic arthritis with 
total knee replacement of the right knee (currently rated 40 
percent disabling), degenerative arthritis of the left knee 
(currently rated 40 percent disabling) and major depression 
(currently rated 50 percent disabling).  His combined rating 
for these service-connected disabilities is 90 percent and he 
has been awarded a total rating for individual 
unemployability due to service-connected disabilities (TDIU).


FINDINGS OF FACT

1.  In a final decision dated June 1998, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability.  

2.  In November 1999, the veteran applied to reopen his claim 
for service connection for a low back disability; the 
additional evidence submitted in this application includes 
evidence which has not been previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received regarding the 
previously denied claim of service connection for a low back 
disability; that claim is reopened.  38 U.S.C.A. §§ 5108 
(West  2002); 38 C.F.R. §§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested that VA reopen his claim of 
entitlement to service connection for a low back disability 
on the basis that he has submitted new and material evidence 
not only sufficient to reopen his claim, but also sufficient 
to grant service connection.  Specifically, the veteran 
contends that his low back disability is either the direct 
result of his service-connected right knee disability or that 
his knee disability has aggravated his low back disability 
such that he is entitled to VA compensation pursuant to Allen 
v. Brown, 7 Vet. App. 439 (1995).

The veteran's claim of entitlement to service connection for 
a low back disability was first considered and originally 
denied on a direct basis in a May 1964 RO rating decision.  
In September 1997 the veteran reopened his claim on the basis 
that his low back disability was secondary to, or aggravated 
by his service-connected right knee disability.  In support 
of his claim, the RO reviewed a January 1998 statement from 
the veteran's private physician, Joan O. Rothenberg, M.D., in 
which Dr. Rothenberg expressed her professional opinion that 
the altered gait which resulted from the veteran's service-
connected right knee disability caused him to develop a 
chronic low back disability.  Also reviewed was the report of 
a May 1998 VA medical examination in which the examining 
physician opined that the veteran's right knee disability was 
not a direct cause of his chronic low back disability but 
that the right knee disability did aggravate his low back 
diagnosis.  In a June 1998 rating decision the RO denied the 
veteran's claim.  The veteran was notified of the RO's 
adverse determination and his appellate rights in 
correspondence dated July 1998 but he did not file a timely 
appeal of this decision and it became final one year later.

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2002); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  The Board must address the issue 
of whether new and material evidence has been submitted 
because it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims such 
as the current one on appeal which was filed prior to August 
29, 2001, new and material evidence is defined as follows:

[E]vidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001).

The evidence of record has been reviewed in conjunction with 
38 C.F.R. § 3.156(a), and a finding is made that new and 
material evidence has been received which is sufficient to 
reopen the previously denied claim.  A review of the claim 
shows that in November 1999, the veteran applied to reopen 
his claim for service connection for a low back disability.  
Pertinent evidence submitted in support of his application 
consisted of a January 2000 written statement from Dr. 
Rothenberg, who again reiterated her opinion that the 
veteran's asymmetric gait due to his service-connected right 
knee disability resulted in his development of a chronic low 
back disability.  We find that Dr. Rothenberg's nexus opinion 
is not necessarily cumulative and redundant of her prior 
opinion, but is rather a professional reaffirmation of her 
stance that the veteran's low back disability is 
etiologically related to his service-connected right knee 
disability.  We extrapolate from the decision of the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Paller v. Principi, 3 Vet. App. 535, 538 
(1992), that Dr. Rothenberg's medical nexus opinion, 
submitted after a final disallowance of a claim, which, in 
essence, is corroborative of her prior favorable medical 
opinion, can serve as new and material evidence.  We further 
note that the Court has held in the case of Cox v. Brown, 
5 Vet. App. 95, 98 (1993), that new and material evidence 
does not have to "establish" service connection, only 
create a "reasonable possibility" of service connection for 
purposes of reopening the claim.  In this regard, we find 
that Dr. Rothenberg's reiteration of her opinion linking the 
veteran's service-connected right knee disability with his 
low back disability is really an expression of the strength 
of her own belief in the correctness of her opinion, such 
that we find that her opinion has met this test of a 
reasonable possibility of service connection with regard to 
the veteran's low back disability.  As the regulations 
provide that service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury (See 38 C.F.R. § 3.310(a) 
(2003)), we find that new and material evidence has been 
submitted to provide a basis to reopen the veteran's 
previously denied claim of entitlement to service connection 
for a low back disability as secondary to his service-
connected right knee disorder.  

In conclusion, we find that the evidence associated with the 
veteran's claims file subsequent to the June 1998 decision is 
new and material and provides a basis in which we may reopen 
the veteran's claim of entitlement to service connection for 
a low back disability.  The evidence of record is of such 
significance that the case must be reopened for a de novo 
review.  We therefore reopen the claim of entitlement to 
service connection for a disability of the low back and 
remand it to the RO for a de novo review of the claim on the 
merits in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).
 

ORDER

New and material evidence has been presented to reopen a 
claim of service connection for a low back disability; the 
appeal is granted and the claim is reopened.


REMAND

We have determined in the foregoing decision that evidence 
which is new and material to the veteran's previously denied 
claim of entitlement to service connection for a low back 
disability has been submitted.  We also note that in a brief 
on appeal dated October 2003, the veteran's representative 
has presented a claim of clear and unmistakable error (CUE) 
with respect to the June 1998 rating decision which denied 
the veteran's claim of entitlement to service connection for 
a low back disability.  We find that this CUE claim is 
inextricably intertwined with the reopened claim of 
entitlement to service connection for a low back disability.  
However, as the CUE claim has not been adjudicated, it is 
referred to the RO for appropriate action and the reopened 
claim of entitlement to service connection for a low back 
disability must be adjudicated in the context of the CUE 
claim.

Additionally, in light of our decision to reopen the 
veteran's claim for service connection for a low back 
disability, we find that the issue of entitlement to special 
month compensation at the housebound rate for the periods of 
November 18, 1999 to April 25, 2001, and from February 1, 
2002, onward, is inextricably intertwined with the outcome of 
the low back disability claim as an allowance of the latter 
claim would have a direct impact on the former.  Therefore, 
the special monthly compensation issue will be held in 
abeyance pending final resolution of the low back disability 
claim.

Therefore, in view of the above decision and discussion, the 
case is REMANDED to the RO for the following development:

1.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA) are applied in the development of 
the claim.  

2.  After all development has been 
completed in accordance with the VCAA, 
the RO should adjudicate the veteran's 
claim of CUE with respect to the June 
1998 rating decision which denied the 
veteran's claim of entitlement to 
service connection for a low back 
disability.  If the claim of CUE is 
denied, the veteran should be notified 
of the denial and his appellate rights 
and be afforded the appropriate 
appellate time period to respond.

3.  Thereafter, the RO should provide a 
de novo review of the veteran's reopened 
claim of entitlement to service 
connection for a low back disability on 
the merits and readjudicate his claim of 
entitlement to special monthly 
compensation at the housebound rate for 
the periods of November 18, 1999 to 
April 25, 2001, and from February 1, 
2002, onward.  If either claim is not 
resolved to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be sent to the veteran and 
his representative and they should be 
given an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



